Cook, J.,
dissenting. I would reverse the court of appeals’ judgment. The commission did not abuse its discretion when it vacated the award of temporary total disability compensation (“TTD”) that Crim received for the summer period during which she also received her regular paycheck from the Tuscarawas County Board of Mental Retardation and Developmental Disabilities (“MRDD”).
The purpose of TTD is to compensate a claimant for a “loss of earnings. ” (Emphasis added.) State ex rel. Ashcraft v. Indus. Comm. (1987), 34 Ohio St.3d 42, 44, 517 N.E.2d 533, 535. Crim suffered no loss of earnings for the period between June 7, 1997 and August 27, 1997, because she received her regular (prorated) salary from MRDD during this period. See State ex rel. McFarland v. Indus. Comm. (Dec. 2, 1997), Franklin App. No. 96APD10-1365, unreported, 1997 WL 33157105. Moreover, this court has previously defined those disabilities giving rise to TTD as disabilities that prevent claimants “from returning to [their] former position of employment.” (Emphasis added.) State ex rel. Ramirez v. Indus. Comm. (1982), 69 Ohio St.2d 630, 23 O.O.3d 518, 433 N.E.2d 586, syllabus. Crim’s injury did not prevent her from working at MRDD — her contract with MRDD specified that she would not work there during the summer.
Today’s majority expands Ramirez’s definition of disabilities giving rise to TTD to include those disabilities that allegedly prevent a claimant from securing intended supplemental employment in a position completely unrelated to his or her former position of employment. As the commission and MRDD note in their briefs, such a definition may have been more appropriate had Crim applied for wage-loss compensation under R.C. 4123.56(B). She did not. She applied for TTD under R.C. 4123.56(A), and it appears as though the court of appeals “chose *487to grant a writ for TTD because it felt the facts supported a case for [wage loss].”1 (Brief of MRDD.)
O’Meara Law Office and Steven A. Struhar, for appellee.
Betty D. Montgomery, Attorney General, and Cheryl J. Nester, Assistant Attorney General, for appellant Industrial Commission of Ohio.
John K. Alberty, for appellant Tuscarawas County Board of Mental Retardation and Developmental Disabilities.
Even if I were to agree with the majority’s holding that claimants may recover TTD when they prove “an intent” to obtain supplemental employment unrelated to their former position, I would .still deny the writ in this case for a lack of such proof. The majority summarily concludes that Crim “was obviously prevented from engaging, as she had done the previous summer, in summer employment at the YMCA.” But on this record, the majority’s conclusion is hardly an obvious one. The only evidence regarding Crim’s (alleged) inability to pursue her intended supplemental summer employment at the YMCA is her own testimony at a commission hearing that she “intended to return to her position at the YMCA during the summer.” The record is devoid of any evidence that such a position was actually available, or that Crim had taken affirmative steps to secure one (ie., a written offer of employment from the YMCA, testimony from a YMCA staff member, or a past employment record from the YMCA). Nor is there evidence tending to show that Crim’s injury “obviously prevented” her from working at the YMCA in some capacity. Accordingly, the commission did not abuse its discretion in vacating the TTD award even under the majority’s unduly broad standard, and I would deny the writ.

. The court of appeals in this case conceded that “a question of relator’s entitlement to wage loss compensation might be more appropriate due to the factual background in this case.” State ex rel. Crim v. Ohio Bur. of Workers’ Comp. (Dec. 28, 1999), Franklin App. No. 98AP-1412, unreported, at 5, 1999 WL 33805647.